959 F.2d 232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Annie M. WALL, Plaintiff-Appellant,v.AT & T TECHNOLOGIES, INC., Defendant-Appellee.
No. 91-1875.
United States Court of Appeals,Fourth Circuit.
Submitted: March 12, 1992Decided: March 30, 1992

Annie M. Wall, Appellant Pro Se.
Max Daniel McGinn, BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, Greensboro, North Carolina, for Appellee.
Before MURNAGHAN, SPROUSE, and HAMILTON, Circuit Judges.
PER CURIAM:


1
AT & T Technologies, the Defendant in this civil action alleging violations of Title VII, 42 U.S.C. § 2000e (1988), and 42 U.S.C. § 1981 (1988), filed a Motion to Dismiss Appeal after the Plaintiff, Annie Wall, noted an appeal of the district court's order dismissing all claims.  While this motion was pending, the district court granted the Defendant's Motion for Reconsideration, amended its earlier judgment, and set this case for trial on all issues not properly disposed of on summary judgment.  Because the district court has properly reasserted jurisdiction over this matter, we hereby grant the Defendant's motion and dismiss the Plaintiff's appeal.

DISMISSED